Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 1 of 22 PagelD: 1376

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRIANCE MASCARENHAS,

 

Plaintiff,
vs. 16 cv 05348 RMB-LHG
RUTGERS, THE STATE UNIVERSITY, NOTICE OF APPEAL
Defendant.

5 ee mee ne te ee et a ne a wt tr et te x

PLEASE TAKE NOTICE that plaintiff hereby appeals to the United States
Court of Appeal for the THIRD Circuit from the Opinion and Order filed by the
district court on August 15, 2019 granting defendant summary judgment and

dismissing plaintiff's Complaint.
Dated: 16 September 2019

Respectfully submift,

  

rian Fetzko,
12 Evergreen Drive, #12
Middletown, NY 10940
(845)-775-4363
Counsel for Plaintiff

Michael H. Sussman, Esq., Lead Counsel, Pro hac vice
Sussman & Associates

1 Railroad Avenue, Ste. 3

Goshen, NY 10924

(845)-294-399]

To: James E. Patterson, Esq., counsel for defendant by ECF
Case 1:16-cv-05348-RMB-LHG Document 57

Filed 09/16/19 Page 2 of 22 PagelD: 1377

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DR. BRIANCE MASCARENHAS,
Plaintiff,
Vv.
RUTGERS, THE STATE UNIVERSITY,

Defendant.

 

 

APPEARANCES:

Sonya Malhotra Sumner,

SUMNER LAW LLP

372 Andover Place

Robbinsville, Nd 08691
~and-

Mary J. Whateley, Esq.

Michael H. Sussman, Esq.

SUSSMAN & WATKINS, ESQS

1 Railroad Avenue

P.O. Box 1005

Goshen, NY 10924
Attorneys for Plaintiff

Esq.

{pro hac

James Edward Patterson, Esq.
John James Peirano, Jr., Esq.
Michael O’B. Boldt, Esq.

MCELROY, DEUTSCH,

1300 Mt. Kemble Avenue

P.O. Box 2075

Morristown, NJ 07962
~and~

Michael James Dee,

O'TOOLE SCRIVO

14 Village Park Road

Cedar Grove, NJ 07009
Attorneys for Defendant

Esq.

HONORABLE RENEE MARIE BUMB

Civil Action

No. 16-5348 {(RMB-LHG)

OPINION

vice)

MULVANEY & CARPENTER, LLP

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 3 of 22 PagelD: 1378

BUMB, District Judge:
ZI. INTRODUCTION

In this employment discrimination action, Plaintiff Dr.
Briance Mascarenhas, a Professor at the Rutgers University Camden
School of Business, alleges that he was denied a promotion on the
basis of a known vision disability in violation of the Americans
with Disability Act (“ADA”), 42 U.S.C. § 12101, et seq. Defendant
Rutgers, the State University, now moves for summary judgment. The
principal issues to be decided are whether Plaintiff has made a
prima facie case for disability discrimination and, if so, whether
the legitimate, non-discriminatory reasons Defendant has proffered
for denying Plaintiff's promotion are pretextual. For the reasons
discussed below, the Court finds that Plaintiff has established a
prima facie case for disability discrimination, but that Plaintiff
has not shown pretext. Accordingly, Defendant’s motion for summary

judgment will be granted.

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 4 of 22 PagelD: 1379

II. FACTUAL AND PROCEDURAL BACKGROUND?

A. Factual Background

Plaintiff Dr. Briance Mascarenhas (“Dr. Mascarenhas” or
“Plaintiff”) suffers from progressive visual impairment.? (Pl.’s
CSMF 4 29; Def.'s Reply to Pl.’s CSMF { 29.) He was hired at the
Rutgers University Camden School of Business by Defendant Rutgers,
the State University (“Rutgers,” “the University,” or
“Defendant”), at the rank of Associate Professor with tenure in
1990 and, shortly thereafter, was promoted to the rank of Professor
I. (Def.’s SMF @ 2; Pl.’s RSMF @ 2.) Plaintiff still holds the
position of Professor I. (P1.‘s CSMF 9 6; Def.‘s Reply to Pl.’s
CSMF Ff 6.)

As discussed below, Plaintiff has applied for a promotion to

 

Distinguished Professor, formerly known as “Professor II,” on
several occasions. Distinguished Professor is the highest
1 For purposes of the instant motion and pursuant to Local Civil

Rule 56.1, the Court looks to the Complaint [Docket Item 1} when
appropriate, Defendants’ Statement of Undisputed Material Facts

(“Def.’s SMF”) [Docket Item 34-2], Plaintiff's Response to
Defendants’ Statement of Undisputed Material Facts (“Pl.’s RSMF”)
and Counterstatement of Undisputed Material Facts and (“Pi.f’s

CSMF”} [Docket Item 38-1], Defendants’ Reply to Plaintiff's
Counterstatement of Undisputed Material Facts (“Def.’s Reply to
Pi.’s CSME”) {Docket Item 47-5], and related exhibits and
documents. The Court distills this version of the record in the
light most favorable to Plaintiff, the non-moving party.

2 Plaintiff’s progressive visual impairment is caused by
Pellucid Marginal Degeneration Keratoconus, Corneal Hydrops from
the rupture of the Descemet’s membrane and Photobia from Dry Eye
Syndrome. (Pl.’s CSMF 9 29; Def.’s Reply to Pl.’s CSMF 7 29.)

3
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 5 of 22 PagelD: 1380

professorial rank at Rutgers and, according to Rutgers University
Policy 60.5.17, the position is:

[R]eserved for those faculty in the University . . . who
have achieved scholarly eminence in their discipline and
fields of inquiry. The standard for promotion to
Distinguished Professor is significantly higher than
that applied in promotion to Professor. . . . The most
significant area of consideration in determining
promotion to Distinguished Professor for general
teaching/research faculty is scholarship; . . . Only.
those faculty who have demonstrated outstanding
achievement in those areas by earning significant
recognition inside and outside the University are
eligible for promotion to Distinguished Professor.
Typically, such recognition is reflected in national and
international reputation in one’s discipline. Teaching
and service also apply to the general evaluation of a
candidate for promotion to Distinguished Professor. A
candidate for promotion to Distinguished Professor
should be an exemplary member of the University faculty
who consistently has demonstrated a high standard of
achievement in all professional roles.

(Def.’s SMF @ i; Pl.’s RSMF @ 1.) Applications for academic
promotion, including to the rank of Distinguished Professor, are
reviewed pursuant to the University’s established promotion
process. (Def.’s SMF { 3; Pl.’s RSMF { 3.) This process provides
for evaluation at the Departmental level, then by the Dean of the
candidate’s college or school, and then, if the lower evaluations
are sufficiently successful, by the University’s Promotion Review

Committee (“PRC”%}.3 (Id.) As part of the evaluation process, the

 

3 The PRC is the University-wide body that considers all
applications for academic promotion and tenure from the
University’s three campuses, including Camden, and is comprised of
faculty members appointed by the President of the University.
(Def.’s SMF § 4; Pl.’s RSMF ¥§ 4.) The PRC is responsible for

4
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 6 of 22 PagelD: 1381

Dean solicits external confidential letters of evaluation
(“outside letters”) from noted scholars in the candidate’s field
Located outside of the University, and these outside letters are
reviewed and considered throughout the evaluation process. (Def."s
SMF § 5; Pl.’s RSMF @ 5.)

Plaintiff alleges he was discriminated against by Defendant
in 2014-15 when he applied for a promotion to the position of
Professor II. Although Plaintiff had applied four times before for
a promotion to the position, as discussed next, Plaintiff does not
allege discriminatory conduct on the part of Defendant. (Def.’s
SMF 2; Pl.’s RSMF @ 2.)

First, Plaintiff applied for a promotion to Professor II in
1996-1997, but his application was denied when the Department
unanimously voted against it and the Dean voted against it. (Def.’s
SMF | 6; Pi.’s RSMF 7 6.)

Second, Plaintiff applied for a promotion to Professor II in
1999-2000, but his application was denied after the PRC recommended
against promotion at that time. (Def.'s SMF @ 7; Pl.’s RSMF { 7.)
In relevant part, the PRC explained:

Professor Mascarenhas isan excellent teacher with a

strong service record in the University. He is a

productive scholar who has a solid body of work, but the

Committee concludes that Professor Mascarenhas’
scholarship has not yet reached the level of national

 

reviewing the promotion materials for each candidate (the
“promotion packet”) and making a recommendation to the President
for promotion or denial of promotion. (Id.)

5

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 7 of 22 PagelD: 1382

and international impact expected for promotion to the
rank of Professor II. The committee looks forward to
reviewing Professor Mascarenhas’ packet again when his
scholarship has achieved that level of recognition.

Third, in 2007-2008, Plaintiff again applied for promotion to
Professor II. (Def.’s SMF | 8; Pl.’s RSMF @ 8.) This time,
Plaintiff’s Department voted 4-2 in favor of a promotion and the
Dean also recommended him for a promotion. (Iid.) The PRC, however,
recommended that Plaintiff not be promoted because:

Professor Briance Mascarenhas is judged to be a good
teacher. He has developed a number of courses and
received awards for his teaching. He has supervised a
number of graduate and undergraduate independent studies
and has served on four doctoral dissertation committees.
His service to his department and school has been good.
He has published a number of articles and book chapters,
and he has guest edited special issues of journais. Dr.
Mascarenhas’ record does not yet demonstrate that he has
attained the senior leadership positions in professional
organizations, sustained major funding, or major prizes
and awards that would indicate the highest level of
impact or recognition in his field. Based on a thorough
examination of the evidence in relation to the criteria
for evaluation established by University Regulations,
the Committee concludes that Dr. Mascarenhas has not yet
achieved the University-wide standard of quality
necessary to Justify promotion to Professor II.

(Id.)

Fourth, Plaintiff again applied for a promotion in 2011-2012.
(Def.’s SMF 9 9; Pl.’s RSMF { 9.) This promotion packet included
seven outside letters, including six supporting Plaintiff for
promotion, as well as a seventh letter which stated, in relevant

part, “over the past 20 years . . . Professor Mascarenhas’
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 8 of 22 PagelD: 1383

scholarship has declined in importance as indicated by citations
and ranking of journals.” (Def.’s SMF @ 11; Pl.’s RSMF { i1.)
Plaintiff's Department voted 4-3 in favor of promotion, as did the
Dean, Dr. Jaishankar Ganesh (“Dean Ganesh”). (Def.’s SMF § 9; Pl.’s
RSMF @ 9.) But the PRC again voted against promotion, and explained
its recommendation as follows:

Dr. Briance Mascarenhas is a productive scholar, who has

given a number of invited talks. He is a good teacher,

who has received teaching awards. His service to the

university has been good, and he has been closely engaged

with the community in Camden. However, Dr. Mascarenhas’

record does not reflect the major prizes or significant

awards that would indicate the level of impact or

examination of the evidence in relation to the criteria

For evaluation established by University Regulations,

the Committee concludes that Dr. Briance Mascarenhas has

not yet achieved the University-wide standard of
accomplishment to justify promotion to Professor Il.

(Id. )

Notably, Plaintiff did not assert he had a disability due to
his visual impairment during any of these four promotion processes.
(Def.’s SMF § 10; Pl.’s RSMF @ 10.) Thus, Plaintiff does not allege
in this lawsuit disability discrimination as a result of any of
these four promotion processes. (See generally Compl.)

Plaintiff subsequently filed a grievance under his union
contract alleging procedural deficiencies in the fourth evaluation
process. (Def.’s SMF @ 11; Pl.’s RSMF G 11.) As a result of the
grievance, the University, Plaintiff, and his Union agreed to a

“remanded evaluation” to occur in 2014-2015. ({Id.) The terms of
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 9 of 22 PagelD: 1384

the remanded evaluation were set forth in a signed written
agreement executed on March 21, 2014, wherein the parties agreed
Plaintiff would be re-evaluated for promotion to Professor II a
fifth time, using the same promotion packet that had been used in
2011-2012, including the same seven outside letters, along with
addenda to update information about activities that had been
included in the 2011-2012 promotion packet. (Id.)

The remanded evaluation process began in the fall of 2014.
(Def.’s SMF @ 12; Pl.’s RSMF J 12.) In October 2014, Plaintiff
provided Defendant’s Campus Human Resources officer, Gregory
O’Shea, for the first time, medical documentation explaining his
vision loss and its cause, a genetic degenerative eye disease.
(PL.’s CSMF @ 37.) Around this time, Plaintiff also communicated
to Dean Ganesh that he had a disability, and he requested that he
not be assigned to teach in Princeton, New Jersey because of the
driving involved and his vision issues. (Id. at Gq 36.) In or around
December 2014, a written statement concerning Plaintiff's vision
disability was included in the materials submitted to the Dean and
PRC. (Def.’s SMP 9 12; Pl.’s RSMF 7 12.) This submission included
a section that described Plaintiff's disability and his broadening
contributions to Rutgers concomitant with his recent vision
issues. (Pl.’s CSMF 9 35.)

According to Plaintiff, his vision disability affects his

capacity to read and engage in scholarship at the same level as

8
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 10 of 22 PagelD: 1385

earlier in his career and at the same level as others with his
level of knowledge and intellectual rigor. (Id. at 7 30.) In recent
years, Plaintiff’s disability also caused a decline in scholarly
publications, particularly his sole authorship of premier
publications, due to his need to rely on others to assist him in
reading. (Id. at @ 31.) Aware of the limitations imposed by his
disability, Plaintiff shifted toward making contributions to the
University that are less reading~intensive. (Id. at f@ 32.)

On October 2, 2014, Plaintiff’s Department voted 4-2 to
recommend Plaintiff for promotion. (Def.’s SMF Q@ 12; Pl.’s RSMF 4
12.) Dean Ganesh then recommended Plaintiff for promotion and told
the PRC that Plaintiff’s scholarship was exemplary, that Plaintiff
had several sole-authored publications in top journals, “which is
a rarity,” and that Plaintiff’s recent scholarship was equally
impactful when compared with publications authored earlier in his
career. (Pl.’s CSMF @%@ 14-16.) According to Dean Ganesh, no PRC
members commented upon a decline in single-authored papers later
in Plaintiff's career, nor did any PRC member question the Dean
about Plaintiff’s vision disability and its relationship to his
scholarly productivity. (Id. at (9 17-18.)

In a decision issued April 2, 2015, the PRC recommended
against promoting Plaintiff to Professor TI. (Def.’s SMF @ 13;

Pl.’s RSMF { 13.) In relevant part, the PRC explained:
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 11 of 22 PagelD: 1386

Dr. Briance Mascarenhas is a respected scholar who has
contributed to a number of research areas. His work has
received some small grant support. He is an effective
teacher who has developed courses and received awards
for his teaching. His service has been strong, both to
the university and to the community. Dr. Mascarenhas’
record does not yet reflect the major awards or elected
honors that would indicate the level of impact or
international recognition in his field expected for
promotion at this level. Based on a thorough examination
of the evidence in relation to the criteria for
evaluation established by University Regulations, the
Committee concludes that Dr. Briance Mascarenhas has not
yet achieved the University-wide standard of
accomplishment necessary to justify promotion to
Professor If.

(Id.) At his deposition, the Chair of the PRC, Dr. Richard Edwards,

further discussed the PRC’s reasons for recommending against
promotion in 2015, and testified as follows:

[Tlhere was not really evidence of anything that was
significantly different in terms of his scholarship or
other kind of things that we would like to see in a
candidate being considered. . . . [Successful
candidates] need to have a body of scholarship that’s
substantial, that is progressive beyond what they’ve had
for promotion to [P]rofessor [I]. Markers might be

the kind of things, like major awards, national,
international recognitions, et cetera.

(Def.’s SMF @ 14; Pl.’s RSMF @ 14.) Ultimately, Plaintiff was not
promoted to Professor II. (Pl.’s CSMF @{ 23-27.) Following the
denial of his promotion, Plaintiff appealed to the administration~
appointed Faculty Appeals Board, which sustained the denial of
promotion. (Id. at fF 28.)

B. Procedural History

Plaintiff timely filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) on or about
10
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 12 of 22 PagelD: 1387

January 21, 2016. (Def.’s SMF @ 16; Pl.’s RSMF 4 16.) The EEOC did
not make any determination as to the Charge, but the Department of
Justice issued a right to sue letter on or about June 29, 2016.
(Id. at 9 4.)

On September 1, 2016, Plaintiff filed a one-count Complaint
in the U.S. District Court for the District of New Jersey alleging
that he was denied a promotion to the rank of Professor II in 2014-
2015 because of his vision disability, in violation of the
Americans with Disability Act, 42 U.S.C. § 12101, et_seq. [Docket
Item 1.] Following the completion of discovery, Defendant filed
the pending motion for summary judgment. [Docket Item 34. ]
Plaintiff filed opposition [Docket Item 38; see also Docket Items
36 & 37], and Defendant filed a reply brief. [Docket Item 47.] The
matter is now fully briefed and ripe for disposition. The Court
decides the motion without oral argument, pursuant to Fed. R. Civ.
P. 78.

III. STANDARD OF REVIEW

At summary judgment, the moving party bears the initial burden
of demonstrating that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett,

 

477 U.S. 317, 323 (1986). Once a properly supported motion for
summary judgment is made, the burden shifts to the non-moving

party, who must set forth specific facts showing that there is a

11
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 13 of 22 PagelD: 1388

genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250 (1986).

A factual dispute is material when it “might affect the
outcome of the suit under the governing law,” and genuine when
“the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Id. at 248. The non-moving party “need
not match, item for item, each piece of evidence proffered by the
movant,” but must present more than a “mere scintilla” of evidence
on which a jury could reasonably find for the non-moving

party. Boyle v. Cty. of Allegheny, 139 F.3d 386, 393 (3d Cir.

 

1998) (quoting Anderson, 477 U.S. at 252).

In evaluating a motion for summary judgment, the Court must
view the evidence in the light most favorable to the non-moving
party, here the plaintiff, and must provide that party the benefit
of all reasonable inferences. Scott v. Harris, 550 U.S. 372, 378

(2007); Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

 

However, any such inferences “must flow directly from admissible
evidence [,]” because “‘an inference based upon [ ] speculation or
conjecture does not create a material factual dispute sufficient
to defeat summary judgment.’” Halsey, 750 F.3d at 287 (quoting

Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n. 12 (3d Cir,

 

1990); citing Anderson, 477 U.S. at 255}.

12
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 14 of 22 PagelD: 1389

IV. DISCUSSION

The burden shifting framework set forth in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973), applies to discrimination
claims under the ADA. See Walton v. Mental Health Ass'n of
Southeastern Pa., 168 F.3d 661, 668 (3d Cir. 1999) (citing Lawrence

vy. Nat'l Westminster Bank N.J., 98 F.3d 61, 68 & n.7 (3d Cir.

 

1996)).

The McDonnell Douglas analysis proceeds in three stages.

 

First, the plaintiff must establish a prima facie case of
discrimination. McDonnell Douglas, 411 U.S. at 802. Second, once
a plaintiff makes such a showing, the burden shifts to the
defendant to “articulate some legitimate, nondiscriminatory reason
for the employee’s rejection.” Walton, 168 F.3d at 668 (quoting
Fuentes v. Persie, 32 F.3d 759, 763 (3d Cir. 1994). Finally, if
a defendant does this, the burden shifts back to the plaintiff “to
prove by a preponderance of the evidence that the legitimate
reasons offered by the defendant were not its true reasons, but

were a pretext for discrimination.” Jones V. School Dist. Of

 

Philadelphia, 198 F.3d 403, 410 (3d Cir. 1999). Although this
burden of production shifts from party to party, “Ttjhe ultimate
burden of persuading the trier of fact that the defendant
intentionally discriminated against the plaintiff remains at ail

times with the plaintiff.” Id.

13

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 15 of 22 PagelD: 1390

A. Plaintiff’s prima facie case

To establish a prima facie case of disability discrimination,
as here, a plaintiff must show that: “(1) he is a disabled person
within the meaning of the ADA; (2) he is otherwise qualified to
perform the essential functions of the job, with or without
reasonable accommodations by the employer; and (3) he has suffered
an otherwise adverse employment decision as a result of

ae

discrimination.” Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580

 

(3d Cir. 1998) (citing Shiring v. Runyon, 90 F.3d 827, 831 (3d

 

Cir. 1996)). Neither party disputes, for purposes of the instant
motion, that Plaintiff has a disability or that he sustained an
adverse employment action. Defendant only argues Plaintiff is not
an “otherwise qualified individual” within the meaning of the ADA.
(Def.’s Br. at 11-13.)

Under the ADA, an “otherwise qualified individual” is a person
“who, with or without reasonable accommodation, can perform the
essential functions of the employment position that such
individual holds or desires.” To determine whether an employee
fits this definition, courts employ a two-step test. Gaul, 134
F.3d at 580. First, the court must consider whether “the individual
satisfies the prerequisites for the position, such as possessing
the appropriate educational background, employment experience,
skills, licenses, etc.” Id. (quoting 29 C.F.R. § 1630, App. at

353). Second, the court must consider “whether or not the

14
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 16 of 22 PagelD: 1391

individual can perform the essential functions of the position
held or desired, with or without reasonable accommodation.” Id.
(quoting 29 C.F.R. § 1630, App. at 353). “The determination of
whether an individual with a disability is qualified is made at
the time of the employment decision,” id. {quoting 29 C.F.R. §
1630, App. at 353-54), and “the burden is on the employee to prove
that he is an ‘otherwise qualified’ individual,” Shiring, 90 F.3d
at 832 (quoting Buckingham v. United States, 998 F.2d 735, 739-40
(9th Cir. 1993)).

Even by Defendant’s account, Plaintiff is good at his job. As
discussed above, during five different promotion review processes,
the PRC regularly noted that Plaintiff was a respected scholar, a
good (or excellent) teacher, and/or a valued member of the Rutgers
and Camden communities. During the two most recent promotion review
processes, Plaintiff was recommended for promotion to Professor II
by his Department and aiso received several outside letters
supporting his promotion. Plaintiff also consistently maintained
Dean Ganesh’s strong endorsement for promotion. The Court finds
for purposes of the instant motion that, with respect to the
Professor II position, Plaintiff “was sufficiently qualified to be
among those persons from whom a selection, to some extent
discretionary, would be made.” Roebuck v. Drexel Univ., 852 F.2d
715, 726 (3d Cir. 1988) (quoting Banerjee v. Bad. of Trustees of

Smith Coll., 648 F.2d 61, 63 (ist Cir. 1981)). Accordingly,

15

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 17 of 22 PagelD: 1392

Plaintiff has put forth adequate evidence to establish that he is
an “otherwise qualified individual” under the ADA. He has,
therefore, established a prima facie case for disability
discrimination,

B. Defendant’s legitimate, non-discriminatory reasons for
denying Plaintiff's promotion to Professor II

Defendant next argues that, even if Plaintiff could establish
a prima facie case of discrimination under the ADA, Rutgers has
articulated several legitimate, non-discriminatory reasons for not
promoting Plaintiff to Professor II in 2014-2015. (Def.’s Br. at
13-14.) For example, as noted above and repeated below, the PRC
stated in its April 2, 2015 decision:

Dr. Briance Mascarenhas is a respected scholar who has
contributed to a number of research areas. His work has
received some small grant support. He is an effective
teacher who has developed courses and received awards
for his teaching. His service has been strong, both to
the university and to the community. Dr. Mascarenhas’
record does not yet reflect the major awards or elected
honors that would indicate the level of impact or
international recognition in his field expected for
promotion at this level. Based on a thorough examination
of the evidence in relation to the criteria for
evaluation established by University Regulations, the
Committee concludes that Dr. Briance Mascarenhas has not
yet achieved the University-wide standard of
accomplishment necessary to justify promotion to
Professor Il.

(Def.’s SMF 9 13; Bl.’s RSMF @ 13.) In other words, the PRC
recommended against promoting Plaintiff to Professor II at this
time, as it had on four previous occasions, “because the quantity

and impact of his scholarship did not meet the University’s

16
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 18 of 22 PagelD: 1393

standards to justify promotion.” Harel v. Rutgers, 5 F. Supp. 2d
246, 270 (D.N.d. 1998), aff’d 191 F.3d 444 (3d Cir. 1999). On this
record, the Court finds Defendant has satisfied its burden and
Plaintiff does not appear to argue otherwise. Thus, Plaintiff must
show that the reasons proffered by Defendant are just a pretext
for unlawful disability discrimination.

c. Plaintiff's rebuttal

“(T]o avoid summary judgment, the plaintiff's evidence
rebutting the employer’s proffered legitimate reasons must allow
a factfinder reasonably to infer that each of the employer's
proffered non-discriminatory reasons . . . Was either a post hoc
fabrication or otherwise did not actually motivate the employment
action (that is, the proffered reason is a pretext).” Fuentes v.
Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (emphasis in original)
(internal citation omitted).

Plaintiff claims that Defendant discriminated against him
because, shortly after the PRC became aware of his vision
impairment in October 2014, he was denied a promotion to Professor
Il. Plaintiff’s argument that Defendant’s proffered reasons for
denying his promotion are pretext can be summarized as follows:
(1) Plaintiff’s Department and Dean Ganesh supported his promotion
in 2014-2015, but the PRC ignored those recommendations; (2)
Rutgers’ policy does not explicitly mention “major awards or

elected honors” as relevant factors for promotion to Professor II,

i7
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 19 of 22 PagelD: 1394

yet these factors were referenced in the PRC’s April 2, 2015
decision; and (3) Plaintiff’s vision impairment caused a recent
decline in publication and reduced trend of productivity and the
PRC failed to consider other activities that he engaged in to
compensate for diminished scholarship. (See Pl.‘s Br. at 18-21.)
The Court finds that “{t]he record shows no more than a denial
of promotion as a result of a dispute over qualifications.” Moithan
v. Temple Univ. of Com. Sys. of Higher Educ., 778 F.2d 955, 962
(3d Cir. 1985). Even though the Department and Dean recommended
promotion, the PRC recommended against promoting Plaintiff to
Professor II in 2014-2015 because, according to them, “Dr.
Mascarenhas’ record does not yet reflect the major awards or
elected honors that would indicate the level of impact or
international recognition in his field expected for promotion at
this level.” (Def.’s SMF @ 13; Pl.’s RSMF @ 13.) In 2011-2012,
years before Plaintiff gave notice that he had a vision impairment,
the PRC recommended against promotion for virtually identical
reasons, stating: “Dr. Mascarenhas’ record does not reflect the
major prizes or significant awards that would indicate the level
of impact or examination of the evidence in relation to the
criteria for evaluation established by University Regulations.”

(Def.’s SMF G7 9-10; Pl.’s RSMF qq 9-10.)% Moreover, as discussed

 

4 Indeed, Defendant has introduced evidence ~- undisputed by
Plaintiff - that the PRC, against the Dean’s and Department’s

18

 
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 20 of 22 PagelD: 1395

above, Plaintiff was denied promotion to Professor II on three
additional occasions before ever alleging vision disability. These
four pre-disability decisions strongly weigh against a finding of
pretext with respect to the 2014-2015 decision at issue in this
litigation. See Walker v. U.S. Sec’y of the Air Force, 7 F. Supp.
3d 438, 458-59 (D.N.J. 2014) (“The similarity of feedback from
before and after the disclosure [of a disability] militates against
any finding of pretext.”).

Moreover, as Defendant correctly points out (see Def.’s Reply
Br. [Docket Item 47] at 17~-18), none of Plaintiff’s purported
comparators - namely, Milton Leontiades, Mitchell Koza, and Ken
Kendall - evince evidence of pretext because Plaintiff offers
nothing as to their disability, qualifications, or promotion

evaluations. Thus, Bennun v. Rutgers, 737 F. Supp. 1393 (D.N.d.

 

1990) - a case in which the plaintiff had provided compelling and
detailed comparative evidence concerning the promotion application
of a similarly-situated colleague not in the protected class - is
Clearly distinguishable from the current case.

Simply, the issue before the Court is not whether Rutgers, in

exercising its academic judgment, could or should have promoted

 

recommendation, denied another “comparator” professor, Dr. Maureen
Morrin, in 2011-12 for the same reason in 2012. (Ex. A to Lee Reply
Decl. [Docket Item 47-3] at 4-23.) Dr. Morrin had no disability.
(Ganesh Aff. {Docket Item 47-2] at 7 3.)

19
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 21 of 22 PagelD: 1396

Plaintiff to Professor II; the issue is whether Defendant’s
proffered reasons were pretextual. “To discredit the employer’s
proffered reason, . . . the plaintiff cannot simply show that the
employer’s decision was wrong or mistaken, since the factual
dispute at issue is whether discriminatory animus motivated the
employer, not whether the employer is wise, shrewd, prudent, or
competent.” Fuentes, 32 F.3d at 765. “Rather, the non-moving
plaintiff must demonstrate such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions, in the
employer's proffered legitimate reasons for its action that a
reasonable fact finder could rationally find them ‘unworthy of
credence,’ . . . and hence infer ‘that the employer did not act
for [the asserted] non-discriminatory reasons.’” Id. (emphasis in
original) (internal citation omitted). On this record, no
reasonable factfinder could so conclude because Defendant's
proffered reasons for denying Plaintiff a promotion in 2014-2015
were substantially the same as those given on four separate
occasions before Plaintiff’s vision disability was known to
Defendant. Indeed, Plaintiff has adduced no evidence that the PRC
in recommending against promotion - contrary to the Department’s
and Dean’s recommendation to promote ~- even considered or discussed
Plaintiff's disability. Thus, Plaintiff has provided insufficient

evidence to raise a viable inference of pretext.

20
Case 1:16-cv-05348-RMB-LHG Document 57 Filed 09/16/19 Page 22 of 22 PagelD: 1397

Vv. CONCLUSION
For the foregoing reasons, the Court will grant Defendant’s

motion for summary judgment. The accompanying Order will be

 

entered.
August 15, 2019 s/Renée Marie Bumb
Date RENEE MARIE BUMB

U.S. District Judge

21
